Title: To Benjamin Franklin from Ed. O’Reilly and Other People with Goods to Offer, 2 November 1778
From: O’Reilly, Ed.
To: Franklin, Benjamin


Offers for goods of various kinds continued to pour in during the winter of 1778–79. The earliest, published below, comes from an Irish doctor in Montpellier who has heard about a great bargain in stockings.
On November 10, the Parisian firm of Desgranges & Cie., on the rue St. Honoré, informs Franklin that they are able to furnish 200,000 soldiers’ shirts, of ample proportions, at the rate of 15,000 to 16,000 per month. The cost is 3 l.t. apiece. They write again on February 20, enclosing a few prospectuses for their armement and asking that Franklin and his friends aid an enterprise meant to insure commercial prosperity.
From Liège comes an offer of arms. A merchant called Deuborne reminds Franklin on November 10 that in the course of the previous month he had informed his correspondents in Paris that he could furnish the Americans with whatever quantity of weapons they wish, at a reasonable price, and asking only a commission for himself. Upon hearing from them that the Doctor is desirous of inspecting samples, he has just sent some. Should they be judged good, he can procure them or even open a factory in the States similar to the one that exists in Naples where he has worked. A list of his conditions is affixed.
A merchant from Dieppe by the name of Lemire writes on January 17. He wants Franklin to know that, included in the cargoes of two prizes captured by a French privateer, there is some excellent rum from Senegal, as well as top quality beer, to go on sale January 27. Having heard that those items might please the Doctor, he offers to procure them for him. A printed sheet is enclosed, giving the lists of captured goods on the prizes Nancy and Birmingham.
Beer is the object of an energetic campaign by Antoine Holtzer, from Colmar. As he explains to the commissioners on December 1, he has invented a new kind of beer that keeps for years (improving all the time), can be safely exported everywhere, and can even be manufactured on board ship. He will gladly send samples of it to Paris. The commissioners will earn their countrymen’s undying gratitude if they cause some breweries to be opened in the Thirteen Provinces: the profits of that new commerce will finance the war against England. Enclosed is a certificate in German prepared by several doctors and professors at the University of Strasbourg. It is certified in turn by municipal authorities and attests to the excellence of the product. Still another memorandum, of the same date, extols thirteen virtues of the beer, i.e., the savings it causes by diminishing the quantities of barley, oats, rye, and firewood required and its possible use under siege when water is polluted. On January 6 Holtzer writes again, re-stating the advantages of his brew and offering to send a few bottles for Franklin to taste. An annual pension of 12,000 l.t. or a lump sum of 200,000 l.t. is all he requests to start breweries in various ports.
At the same time, at the other side of France, in Brest, a merchant by the name of Calmels is equally dynamic in pushing a proposal. He has noticed, he says on January 4, that the English prizes brought into port carry many items, especially comestible ones, that could be of use to the Americans and will probably be auctioned off well below cost. The Revanche is to be put on sale on January 5, four other ships on the 15th. Might he be entrusted with Franklin’s orders? He gives several references and vows the utmost zeal. Two days later he announces the sale of the Revanche for less than it would cost to build her and offers his services again to purchase flour, biscuit, and salt meats. If the Americans bought the four ships to be sold on the 15th, these could be promptly loaded with the above-mentioned merchandise and benefit from the escort of the King’s vessels about to sail. A brief inventory appears on a separate sheet: soldiers’ uniforms, shirts at 40 s. apiece, ties, buttons, thread, and braid. Finally, on the 8th, just as the courier is about to leave, Calmels sends the inventories of two ships, with the suggestion that the larger one, with its cargo, may prove quite suitable.
Writing in German from Arnstadt (Saxony) on January 13, Georg Balthasar Ludwig offers to provide lengths of fabric of ordinary or excellent quality, in a variety of colors, at a very good price. Many of his landsmen from Kurpfalz have emigrated to the United States; his loyalty to them is a guarantee of the diligence with which he will attend to the anticipated order.
A certain Monthuley writes from Evreux (a Normandy town famous for its textiles) on January 20, pleased that Franklin was satisfied with the samples he had sent and offering to supply the goods. He encloses a letter for Monsieur Williams. On an undated estimate of the costs of soldiers’ uniforms, which the potential supplier must have sent sometime before this letter, Franklin wrote “Patterns of Cloths 2 Colours.”
Two undated proposals may belong to the end of 1778; at the very least they complement the other offers of supplies, and we include them here. First, the Parisian firm of Levent & Cie., rue Quincampoix, offers shoes at what they say is a very reasonable price: 3.10 l.t. for the men (in calf) and 4 for the officers (in goat). Second is an unsigned proposition for war matériel. A “Compagnie Honnete” will furnish weapons, textiles, shirts, shoes, buckles, hats, etc., from a depot to be set up in Bordeaux. The goods are to be shipped either on Congressional vessels or on those freighted by the company. Samples will be submitted to Congress and to a commissioner in France who will inspect the cargo. Payments are to be made at three pre-arranged dates.
 
Sir
Montpellier 2d Novr. 1778.
Shou’d the Subject of this Letter appear less interesting than I have imagined, I hope the motive will be a Sufficient Apology for the Liberty I take. A Person of my acquaintance who dwells at Some distance from hence, informed of the immense profit made by merchants interested in furnishing divers articles to the Continental Army of North America, has communicated to me Some thoughts concerning one branch in particular, which Seem’d to me worthy of Notice. Tis that of Stockings, especially Cotton ones, whereof he assured me it wou’d be possible to procure a very considerable quantity at a moderate Rate. The Result of my Enquiries has been that thirty or forty thousand pair cou’d be had towards April next, which forwarded to Bordeaux, firsthand cost, Carriage & all Charges comprehended wou’d not amount to more than thirty French Sols a pair, which I reckon to be scarce half the price they usually cost there. If this Hint deserves your consideration, I Shall get it effectuated with All the Zeal of a wellwisher to the cause of Honour & Liberty, a good Subject to your great & powerfull Ally, & a Native of an unfortunate Country which has but too long experienced, as it Still does, the weight of the British yoak.
I am with the most profound Respect. Sir. Your most obedient humble Servant
Ed: ô Reilly M:D

P.S. My address, Shou’d you have any orders to give me is A Monsieur Monsieur ôReilly, Docteur en L’Université de Medecine, Chez Monsieur Henri Rey Negociant & Ancien Prieur de la Bourse A Montpellier

 
Endorsed: M. O.Beilly Montpellier 2. Nov. 1778
Notation: Cap Beilly.
